Title: From Alexander Hamilton to Jeremiah Olney, 2 June 1794
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentJune 2d. 1794
Sir

An application has been made to me on behalf of Messrs. Philip & Zach Allen of Providence for some document in lieu of a Register to authenticate their property in the Ship Abigail now in that Port and bound for the East Indies. It is represented that she is a French bottom which has been purchased by them since the commencement of the present war. My answer has been that sea-letters might be obtained upon application to you and due proof of property. Those you are competent to grant pursuant to your instructions of the 20th of May 1793 and they are the only documents which the Government can give; though I entertain a serious doubt whether any thing will cover a vessel purchased of a belligerent party after the commencement of a War, a doubt which I have no objection to its being mentioned to the parties concerned.
With consideration & esteem   I am Sir   Your obedient serv

A Hamilton

P.S. It may be of some use to have the proofs of property given by the Owners made out formally & certified by you as the basis of the sea letters. To this I have no objection if desired.

The Collector of Providence
